DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of Applicant’s arguments filed 30 December 2021, previous rejections of claims 1-12 on non-statutory double patenting grounds as being obvious over claims 16-20 and 24-30 of U.S. App. No. 16/097,899 are hereby withdrawn as the ‘899 application has been abandoned and is no longer co-pending with respect to the instant application. 
Applicant’s arguments, see pg. 8 of remarks, filed 30 December 2021, with respect to claim 1 which have been fully considered and are persuasive. 
In view of amendments filed 30 December 2021, previous rejections under 35 U.S.C. 103 of claims 1-12 are hereby withdrawn. 

REASONS FOR ALLOWANCE
Claims 1-14 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant application is U.S. Patent 7,875,245 to Favuzzi et al. (herein Favuzzi).
Favuzzi teaches a staining apparatus (Fig. 1 & Col. 15 lines 64-65) corresponding to the tissue processing apparatus recited in the instant claims for processing biological tissue. Favuzzi teaches the staining apparatus comprises a probe (element 10) that comprises a continuous tubing (element 701) having a spiral section (element 703), a probe member (element 702) having dispensing end also called probe tip (element 704), and has a mounting end having a fitting (element 705) for mounting on a robot 
Favuzzi fails to teach nor fairly suggest “wherein the tissue processing apparatus is configured to … determine, based on at least one electrical measurement, a concentration and/or type of reagent contained in the reagent receptacle; and if the determined concentration and/or type of reagent contained in the reagent receptacle does not match the specified concentration and/or type: provide an indication to the user that the reagent contained in the reagent receptacle connected to the extraction device does not match the specified concentration and/or type; and prevent the extraction device from taking out reagent from the reagent receptacle. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797